Citation Nr: 1111850	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  10-01 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.
	
2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant or Claimant)


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel

INTRODUCTION

The Veteran, who is the Appellant, served on active duty from January 1961 to January 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  As the Veteran moved during the pendency of this appeal, the RO in Reno, Nevada assumed jurisdiction.  

In June 2010, the Veteran testified at a personal hearing before the Board via videoconferencing, with the Veteran seated at the Reno RO and the undersigned Acting Veterans Law Judge seated in Washington, DC.  A transcript was procured and is of record.  

In July 2010, the Veteran submitted additional evidence, specifically a private treatment record, with a written waiver of RO review.  In August 2010, the Veteran submitted a corrected copy of the July 2010 private treatment record.  Although this last evidence was submitted without a waiver, as this decision will act as a full grant of the Veteran's claim on appeal, the Veteran is not prejudiced, and there is no need to refer this matter to the Reno RO.  


FINDINGS OF FACT

1.  The Veteran experienced in-service acoustic trauma.  

2.  The Veteran's diagnosed bilateral hearing loss is related to in-service acoustic trauma.    

3.  The Veteran's diagnosed tinnitus is related to in-service acoustic trauma. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2010).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Because this decision constitutes full grants of the claims service connection for bilateral hearing loss and tinnitus, there is no reason to discuss how VA has satisfied the VCAA.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, generally, there must be (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Service connection for organic diseases of the nervous system, such as hearing loss, may alternatively be established on a presumptive basis by showing that the disease became manifest to a degree of 10 percent or more within one year from the date of separation from service.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).

For the purpose of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Service Connection for Bilateral Hearing Loss

The Veteran essentially contends that he developed bilateral hearing loss due to in-service exposure to acoustic trauma.  Having considered all the evidence of record, lay and medical, in light of the regulations noted above, the Board finds that service connection is warranted for bilateral hearing loss.

The Board finds that the Veteran experienced severe noise exposure during service.  A service personnel record, specifically a DD-214, notes that the Veteran's Military Occupational Specialty (MOS) was that of a jet aircraft mechanic.  At the June 2010 Board personal hearing, the Veteran testified that, as part of his in-service duties, he had to work around large aircraft engines and test them.  He said in performing these tasks, he used little hearing protection.  In a May 2009 statement, a fellow service member, who was stationed with the Veteran, indicated that the Veteran and he tested jet engines without adequate hearing protection.  In a May 2009 statement, the Veteran's wife reported that she first met the Veteran during service.  At that time, he told her that he was a jet mechanic and was only given ear plugs.  Considering the Veteran's MOS, and the lay testimony and statements, the Board finds that the Veteran experienced severe noise exposure during service.

The Board also finds that the Veteran's currently diagnosed bilateral hearing loss is related to service.  In an April 2008 VA medical examination report, the VA examiner reported reviewing the claims file, to include the Veteran's service treatment records.  The VA examiner noted that, in the Veteran's January 1961 service enlistment medical examination report, the service examiner stated that the Veteran had normal hearing; however, in the December 1964 service discharge examination report, the service noted that the Veteran's hearing was normal except for mild hearing loss in the right ear at 6000 Hz.  In an interview, the Veteran stated that he had experienced high frequency hearing loss for approximately 25 years.  In explaining his occupational history, the Veteran stated that, after service, he worked as a cargo agent at an airport for two years while using adequate hearing protection.  He also indicated owning a water well business for over 30 years, but denied noise exposure.  He also stated that he went hunting in the past.  After examination, the VA examiner found hearing within normal limits through 1000 Hz, sloping to a mild to severe sensorineural hearing loss.  After a review of the evidence, the April 2008 VA examiner opined that the Veteran's diagnosed bilateral hearing loss was not related to service.  The bases for the opinion were that the Veteran's hearing in the left ear was normal at discharge, and that the Veteran exhibited mild right ear hearing loss at discharge, but, currently, the Veteran's hearing loss was fairly symmetrical at 1500 Hz and beyond.  

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In this instance, the April 2008 VA examiner opined that the Veteran's left ear hearing loss was less likely than not related to in-service noise exposure solely because the December 1964 service discharge medical examination report showed normal hearing in the left ear. The United States Court of Appeals for Veterans Claims (Court) has specifically held that the absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

Moreover, the January 1961 service entrance medical examination report includes the results of a "whisper test," indicating that the Veteran's hearing was normal.  The Board notes that whisper tests are unreliable and nonspecific, but these test results corroborate the Veteran's statements indicating that his hearing was normal upon entrance into service.  By contrast, the December 1964 service discharge examination report shows some degree of sensorineural hearing loss in the left ear beginning at 2000 Hz.  As the Veteran in fact had some degree of hearing loss in the left ear at discharge, the April 2008 VA examiner's opinion, which inaccurately assumed a complete lack of left ear hearing loss at discharge, regarding the Veteran's hearing loss in the left ear is of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (finding that a medical opinion based upon an inaccurate factual premise is not probative).  

In determining that the Veteran's right ear hearing loss was not related to noise exposure during service, the April 2008 VA examiner opined that the Veteran had mild hearing loss in the right ear at discharge, but he now had symmetrical hearing loss in both ears.  The Board again notes that the April 2008 VA examiner has not adequately explained why the Veteran's left ear hearing loss was not related to service.  Moreover, considering the Veteran's statements indicating bilateral ear noise exposure during service with little such exposure thereafter, the Board finds that the April 2008 VA examiner did not explain how the symmetrical nature of the Veteran's current hearing loss tended to weigh against an in-service etiology of noise exposure.  As the April 2008 VA examiner based the opinion regarding left ear hearing loss on inadequate clinical assumptions and failed to adequately explain the opinion regarding right ear hearing loss, the Board finds the probative value of the April 2008 VA medical examination report to be of weakened probative value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (finding that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support [the] opinion").  

By contrast, in a July 2010 private treatment record, a private examiner indicated that she had seen the Veteran regarding his bilateral hearing loss, and that the Veteran had told her about his service, including his work with flight engines.  Upon examination, the private examiner noted profound bilateral symmetrical sensorineural hearing loss with no asymmetry.  The private examiner opined that, based on this pattern of hearing loss, the hearing loss was definitely noise-induced.  The private examiner also explained that it was not uncommon for individuals to experience delayed onset noise-induced hearing loss after significant noise trauma.  She indicated that the amount of hearing loss experienced as a result of such trauma was not predictable.  Although the July 2010 private examiner did not have the benefit of reviewing the Veteran's claims file, the Veteran provided her with an accurate description of his in-service noise exposure in keeping with the findings of this decision.  Considering the clinical findings indicating noise exposure during service and the clear explanation of the late onset of the Veteran's bilateral hearing disorder, the Board finds the July 2010 private examiner's opinion to have probative value in this matter. 

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As the Board finds that the April 2008 VA examiner's opinion is of weakened probative value and the July 2010 private examiner's opinion is of greater probative value, the Board finds that the competent evidence for and against the claim is in relative equipoise on the question of whether the Veteran's current bilateral hearing loss disability is related to the loud noise exposure in service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for Tinnitus

The Veteran essentially contends that he developed tinnitus due to in-service exposure to acoustic trauma.  Having considered all the evidence of record, lay and medical, in light of the regulations noted above, the Board finds that service connection is warranted for tinnitus.  As noted above, the Veteran experienced acoustic trauma during service.

The Board finds that the evidence is in relative equipoise as to whether the Veteran's currently diagnosed tinnitus is related to in-service acoustic trauma.  In the April 2008 VA medical examination report, the Veteran reported first experiencing tinnitus 20 years prior to examination.  He described the tinnitus as being a ringing in his ears, lasting 30 minutes at a time, occurring 10 to 12 times per year.  After examination, the VA examiner stated that, although the Veteran was discharged from service 43 years prior to examination, the Veteran's tinnitus disorder became present only twenty years prior to examination; therefore, the VA examiner opined that the Veteran's tinnitus disorder was not related to service.  

By contrast, in the July 2010 private treatment record, the private examiner noted that the Veteran had bilateral tinnitus.  Having found that the Veteran had bilateral hearing loss related to in-service noise exposure, the examiner opined that the tinnitus was secondary to that hearing loss.  She also noted that such tinnitus would be found in noise-induced hearing loss.

As the evidence in favor of the claim (the April 2008 VA examiner's opinion) and the evidence against the claim (the July 2010 private examiner's opinion) are in relative equipoise, the Board must resolve reasonable doubt in the Veteran's favor.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.  
	
Service connection for tinnitus is granted.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


